Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 39, none of the references of record discloses or suggests, alone or in combination,  “A battery module, comprising: a housing; a lithium ion battery cell; …. a lap weld electrically coupling the third end of the cell bus bar and the fourth end of the terminal bus bar to another, wherein the lap weld comprises a sinusoidal pattern”.  Dependent claims 40-45 are allowable at least for the same reason as claim 39.  Regarding claim 46, none of the references of record discloses or suggests, alone or in combination, “A battery module comprising: a housing, a lithium ion battery cell disposed in the housing, wherein the lithium ion cell comprises a cell terminal; a printed circuit board disposed within the housing,….;  cell bus bar electrically coupled to the cell terminal at a first end of the cell bus bar and electrically coupled to the printed circuit board at a second end; and a lap weld electrically coupling the second end of the cell bus bar and the printed circuit board to one another, wherein the lap weld comprises a sinusoidal pattern.”.  Dependent claims 47-49 are allowable at least for the same reason as claim 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761